Plaintiff, the Penn Mutual Life Insurance Company, a foreign corporation, began summary proceedings before a circuit court commissioner to acquire possession of three separate apartments in the city of Detroit. Defendants answered and denied plaintiff's right of possession, that they were tenants of plaintiff; alleged plaintiff had instituted foreclosure proceedings of a mortgage on the premises executed by the mortgagor to one Francis P. Butler, trustee, to secure the payment of the several promissory notes of the mortgagor to the Penn Mutual Life Insurance Company; denied that Butler, as trustee, had any interest in the mortgage; alleged the foreclosure of the mortgage by Butler, as trustee, was invalid, and that plaintiff paid the purchase price upon the mortgage foreclosure sale by surrender of the mortgage given to Butler as trustee, by him; alleged the plaintiff did not thereby become the owner of the premises and the landlord of defendants, but the former owner continued as such, the title to the premises not being divested of the mortgage foreclosure proceedings. The circuit court commissioner dismissed the several complaints. Appeal was taken to the circuit court. By stipulation between the parties, the three cases were consolidated.
Butler was an officer of Peabody, Houghteling  Company, and acted as trustee in the taking of mortgages. Plaintiff advanced and paid out the *Page 352 
money for the mortgages. The stipulation provided:
"The sole question in issue in the pending cases is the validity of the advertisement mortgage foreclosure under which the plaintiff, the Penn Mutual Life Insurance Company, claims title to possession of the premises, which are the subject of this suit. It is stipulated that the bills of complaint filed before the circuit court commissioner to recover possession, and which were in that court dismissed, were well founded, if this court determines that the advertisement foreclosure proceedings under which the Penn Mutual Life Insurance Company claims title are valid. It is stipulated that in the event the advertisement mortgage foreclosure proceedings are held invalid that the bills of complaint to recover possession before the commissioner were ill-founded. In other words, the parties agree and stipulate that the sole question at issue here is the validity of the advertisement foreclosure and that all of the other rights of the parties fall or stand upon the finding of the court in that regard."
The trial court rendered a judgment in favor of plaintiff, and defendants appeal.
It is unnecessary to discuss at length the legal questions involved. They were settled in Reid v. Rylander, 270 Mich. 263.
Judgment of the trial court is affirmed, with costs.
NELSON SHARPE, NORTH, FEAD, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 353